                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

ANTHONY ARCEO,                               No. 2:11-cv-2396 MCE KJN P

                Plaintiff,

          v.

SOCORRO SALINAS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendants.                  AD TESTIFICANDUM
                                     /

Anthony Arceo, ID# 1728-5, a necessary and material witness in a settlement conference in this
case on February 25, 2020, is detained in Coalinga State Hospital, in the custody of the
Executive Director. In order to secure this detainee’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the detainee before
Magistrate Judge Carolyn K. Delaney, by video conference from his place of detention, to the U.
S. District Court, Courtroom #24, 501 I Street, Sacramento, California 95814, on Tuesday,
February 25, 2020, at 9:30 a.m.

     ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Executive Director to produce the detainee named above, by video conference,
to participate in a settlement conference at the time and place above, until completion of the
settlement conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this detainee and
is ordered to provide the new custodian with a copy of this writ.

    3. Counsel for the defendant shall confirm with the prison no less than two days prior to the
settlement conference that the hospital’s video-conference equipment will connect to the court’s
system. Any difficulties shall immediately be reported to Judy Streeter, Courtroom Deputy, at
(916) 930-4004.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Executive Director, Coalinga State Hospital, P. O. Box 5000, Coalinga, California
93210:

WE COMMAND you to produce the detainee named above to testify before Judge Delaney at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the detainee
and have been ordered to provide the new custodian with a copy of this writ.

Dated: January 7, 2020

/arce2396.841
